Title: From John Adams to William Vernon Jr., 15 September 1778
From: Adams, John
To: Vernon, William Jr.


     
      Dear sir
      Passi September 15, 1778
     
     The Correspondence of the Commissioners here is so extensive, that it is impossible for me to do without the Assistance of a Clerk, and Mr. Jonathan Loring Austin who has been so good as to assist me for some Months past is now obliged to leave me, in order to return to Boston.
     If you are not determined to go immediately into a Compting House, and can think of Spending a little time at Passi, and at the same time of drudging very hard at your Pen, for very small Emoluments, I wish you would come forthwith to Paris and engage with me. You will live with me, so that you will be at no Expence for your subsistance, and I shall be able to allow you, the same that is allowed to others, which will possibly afford you enough to pay for your Cloathing if you are frugal in that Article. This is all the Encouragement I can offer. You will, perhaps in this situation have an opportunity of conversing with good Company, of Seeing Paris, and of learning the french Language, better, than any where else. And in this Interval you may look out for future Employment and Connections. I beg an immediate answer—for if you decline or neglect to answer I must engage some other Person. I am, with Esteem, your friend & servant.
    